Title: Abigail Adams to Mary Smith Cranch, 1 September 1789
From: Adams, Abigail
To: Cranch, Mary Smith


        
          Sepbr 1 1789 Richmond Hill
          my dear sister
        
        I Received your kind Letters and meant sooner to have replied to them, but many avocations have prevented me. I am fully apprizd of all you mention in your Letter respecting your situation and wanted no apoligies for your conduct, but I still insist upon what I first wrote you, & it will pain me to hear you say any thing more upon the subject I never could apply it more to my satisfaction, I shall never I trust feel the want of it, if I should and you are in a situation to render me service, I will then accept it— I regreet that it is not in my power to assist my Friends more than I do, but bringing our minds to our circumstances is a duty encumbent upon us we have lived through dangerous times, and have reason to be thankfull that we are still in possession of our Liberty & so much of our property; yet still there is no reason in our being cheated by our Friends as well as Robbed by our Enemies. I have reason to think that congress will take up the matter and Fund the Debt. I wish they would set about it before they adjournd or rather defered their adjournment, till they had compleated more buisness but they have had arduous work, and want a respit.
        
        I fear they will Remove from this place I am too happy in the situation of it, I fear to have it lasting I am every day more & more pleased with it; should they go to Philadelphia I do not know how I could possibly live through the voilent Heats but sufficient to the day; I am sorry to hear mrs Norten is unwell, but from your Letter suppose her situation will be mended by time and you will e’er long know that a Grandchild is almost as near to your Heart as your own children; my little Boys delight me and I should feel quite melancholy without them William came from his Gandmamma Smiths an almost ruind child, but I have brought him to be a fine Boy now.
        my dear Lucy I long to see her I am glad she is gone from home to amuse herself a little. I wish she could come to Richmond Hill and she would say it was the most delightfull spot she ever saw. my Love to her and cousin William. Louissa is worried that her Mother does not write to her—I really am surprizd that she has not written a single line either to me or to her, because I wrote to her before I left home and I cannot suppose that she could take any umbrage at my taking her away; I wish you would write to her and let her know that Louissa is uneasy upon the subject, and has written to her I believe more than once.
        I wish you would be so good as see if you can procure me two dozen Bottles of Rose water and send by Barnard who has saild for Boston.
        I propose to have Louissa inoculated for the small pox this month. I have now nearly got through all the company that we propose to dine this Session & I have not heard, that any of them were so near being [. . .] as to render it necessary to apply to the Humane Society. the Spirit of Rebellion is not yet quell’d in Massachusets, the coals are blowing again and with a malice truly infernal, what will not dissapointed ambition Stick at?
        
          “oh what a world is this, when what is comely
           envenoms him that bears it,
          Be thou as chast as Ice, as pure as snow
          Thou shalt not escape calumny”
        
        pray present my duty to my worthy mother & a kind remembrance to all inquiring Friends and be assured that I am my dear sister most affectionately / Yours
        A Adams
        ps I find the Author of the Libel (for such it is,) calld the Dangerous vice, is Ned Church, a dissapointed Seeker but why his malice should thus vent itself against mr A I know not, unless he thought himself neglected by him I remember he wrote a letter to mr A when we were abroad soliciting the place of consul to Lisbon which mr A never answerd. I have past him I recollect two or three times in comeing from Town & I rember now that mrs Smith observed to me that he look’d so surly she hated to see him. It appears now that he offerd this peice to the Printers here who all refused to be concernd with it, he sent it Boston & took himself off to Georgia. he never was the person that either visited or spoke a word to mr A. since he has been in N York mr A says, that one day at the Presidents Levee he was Speaking to the Pressident & Church bowed to him. he could not whilst addressing the President return his bow with Propriety. his intention was to have gone & spoken to him afterwards, but the Room being full he did not see him afterwards. this I suppose Church construed into Pride and contempt, & being dissapointed in obtaining a place from the Pressident, he vented all his malice upon the vice, & conceiving the Topick he took to be a popular one he has discoverd a temper as fit for Rebellion murder Treason as his unfortunate Brother. I could wish that the Author might be fully known to the publick with regard to the subject of a proper title for the Pressident mr A never has or will disguise his opinion, because he thinks that the stability of the Government will in a great measure rest upon it. Yet the subject here is scarcly mentiond, & the Boston News papers have rung more changes upon it, than all the News papers in the united states besides I think in holding up Church to view, it would not be amiss to state his conduct with regard to the spanish vessel
        It was a relief to my mind to find the Author Church. I was really apprehensive that a Female pen had been dipt in full in concequence of dissapointed views a Brute to attack me who never in thought word or deed offended him, or have ever been in this Country to Ball’s plays or Routes, but malice was his motive & Revenge his object. the vice Pressident ten times to one goes to Senate in a one Horse chaise, and Levee’s we have had none. the Pressident only, has his powderd Lackies waiting at the door, so that under a Hipocritical mask he attacks one & hold the other impiously up & stiles him a saviour & God how inconsistant, railing at Titles & giving those which belong to the deity. How must a wretch feel who can harbour Such a temper?—
        
        but adieu my dear sister, thus it is to be seated high. I pray Heaven to give me a conscience void of offence, and then the curse causeless shall not come
        Your affectionatly
        A A
      